       Case 1:15-cv-07433-LAP Document 1219-17 Filed 07/15/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------X




                                            ..........................................
VIRGINIA L. GIUFFRE,

        Plaintiff,
v.                                                                                       15-cv-07433-RWS




                                                              ......
GHISLAINE MAXWELL,

        Defendant.


--------------------------------------------------X

                                           Declaration of Mary E. Borja

        I, Mary E. Borja, declare as follows:

         1. I am an attorney at law duly licensed in the District of Columbia.

         2. I am familiar generally with the subject matter of this action, No. 15-cv-07433-RWS

(S.D.N.Y.).

         3. From 2015 to the present time I have been representing Professor Alan Dershowitz

in Edwards v. Dershowitz, No. CACE 15-000072 (Fla. Cir. Ct.). Although Ms. Giuffre is not a

party to the Florida state court action, central to that action are her allegations that she was the

victim of “sexual trafficking.”

         4. Based on my knowledge of the Florida action and this action, I believe Professor

Dershowitz and Defendant Ghislaine Maxwell have a common interest, namely, of defending

against allegations by and on behalf of Ms. Giuffre regarding alleged abuse.

         5. During the course of my representation of Professor Dershowitz, I have on various

occasions exchanged information via email with Ms. Maxwell’s counsel Laura Menninger.

These emails are attorney work product because the information we exchanged implicates my or
       Case 1:15-cv-07433-LAP Document 1219-17 Filed 07/15/21 Page 2 of 2




Ms. Menninger’s or both of our mental impressions, conclusions, opinions and/or theories

concerning the defense of Ms. Giuffre’s allegations and related factual and legal matters.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on August 19, 2016.

                                                  s/ Mary E. Borja
                                                  Mary E. Borja



                                    CERTIFICATE OF SERVICE

I certify that on August 19, 2016, I electronically served this Declaration of Mary E. Borja via
ECF on the following:

Sigrid S. McCawley                                  Paul G. Cassell
Meredith Schultz                                    383 S. University Street
BOIES, SCHILLER & FLEXNER, LLP                      Salt Lake City, UT 84112
401 East Las Olas Boulevard, Ste. 1200              cassellp@law.utah.edu
Ft. Lauderdale, FL 33301
smccawley@bsfllp.com
mschultz@bsfllp.com
                                                    J. Stanley Pottinger
Bradley J. Edwards                                  49 Twin Lakes Rd.
FARMER, JAFFE, WEISSING, EDWARDS, FISTOS            South Salem, NY 10590
& LEHRMAN, P.L.                                     StanPottinger@aol.com
425 North Andrews Ave., Ste. 2
Ft. Lauderdale, FL 33301
brad@pathtojustice.com
                                                    /s/ Nicole Simmons
                                                    Nicole Simmons




                                                  2
